Memorandum by the Court. In 1944, the petitioner and respondent purchased, a small milk route serving Roxbury, Delaware County, the entire *827purchase price being $750. Subsequently respondent erected a milk plant on real property owned by him which he equipped as a creamery and used in conjunction with the milk route. An award has now been made upon an arbitration proceeding in favor of respondent for $20,625, which includes the plant and the land upon which it stands. The arbitrators also filed an alternative award for $2,814 excluding the plant.
The judgment and order should be reversed on the law and facts and the award vacated. The court adopts the finding of $2,814 as to value of the route.
Judgment and order modified on the law and facts by substituting $2,814 for $20,625.